Hathaway, J. —
The plaintiff had been at work for the defendant for twelve dollars and fifty cents per month, and on the third day of May, 1852, they settled and found due to the plaintiff twelve dollars and seventeen cents, for which the defendant gave to the plaintiff his due bill not negotiable.
The action is assumpsit on an account annexed for one month’s labor, and also on the due bill which was given “ for the labor embraced in the account annexed.” On the fifth day of June, 1852, the defendant was summoned as the trustee of the plaintiff and appeared and disclosed his indebtedness for the amount of the due bill, and was charged as trustee. He made no disclosure concerning the consideration of the due bill. By R. S., c. 119, §. 63, it is provided that “ no person shall be adjudged trustee by reason of any amount due from him to the principal defendant, as wages for his personal labor, for a time not exceeding one month.”
The statute secures to the laborer his claim of payment for one month’s labor, and places it beyond the reach of his creditors; and his debtor cannot deprive him of it, by his neglect to disclose the whole matter, when summoned as his trustee.
That the trustee did not discharge himself was no fault of the plaintiff.
The defendant could not, by his own act or neglect, transfer the plaintiff’s claim to a thiid person.
The due bill was no payment for the labor; it was not negotiable.
As agreed by the parties, a default must be entered for the amount of the due bill and interest from the date of the writ.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.